          Case 8:19-cr-00061-JVS Document 316 Filed 09/30/20 Page 1 of 1 Page ID #:5133
JULIAN L. ANDRÉ (Cal. Bar No. 251120)
Assistant United States Attorney, Major Frauds Section
312 North Spring Street, 11th Floor
Los Angeles, California 90012
Julian.L.Andre@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              SA CR 19-061-JVS
                                             PLAINTIFF(S)
                  v.
MICHAEL JOHN AVENATTI                                                NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

(1) Redacted Copy of Government's Ex Parte Application to File Documents In Camera and Under Seal

(2) Redacted Copy of Government's In Camera Supplement




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
 ✔        Per Court order dated:    September 29, 2020
          Other:




September 30, 2020                                            Julian L. André
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
